Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inazuki et al. 20160291453.
Inazuki et al. 20160291453 teaches in example 1, a SiN 46:53 film formed by sputtering which is then heated at 500 degrees C for 6 hours in an atmosphere including nitrogen and oxygen.  This was then patterned using EB lithography to yield a phase mask [0097-0099].  Example 2 is similar, but formed an SiON film [0100-0101]. Example 4 is similar, but formed a 47:52 SiN film. Comparative example 1 is similar, but formed a 45:54 SiN film.  The heat treatment can be 400-900 degrees C for 5 minutes to 24 hours [0065]. The film may be surface oxidized by heating to 300 degrees of more in an oxygen containing atmosphere up to a depth of 
The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 500 degrees C for 6 hours.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Nozawa et al. WO 2017/057376.
Nozawa et al. WO 2017/057376  (US 20180149961 used in lieu of machine translation) in example 5, describes a SiN (43:57) film which treated as in example 1 by surface oxidation by heating in a furnace at 450 degrees C in air for 1 hour to reduce stress and to form an oxide layer, followed by coating with a light shielding layer of CrON to form a mask blank which was then processed to form a phase shift mask (WO at [0113-0117, 0088], US at [0145-0150,0120])
The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 450 degrees C for 1 hour.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inazuki et al. JP 2016-191877.
Inazuki et al. JP 2016-191877 (cited by applicant, machine translation attached) teaches in example 1, a 46:53 SiN layer which was heated in a furnace with nitrogen and oxygen containing atmosphere at 500 degrees C for 6 hours, this was then provided with a Cr light shielding layer and the mask blank processed to form a phase shift mask [0084-0086]. Example 2 is similar [0087-0088]. Example 3 is similar, but uses a SiON film [0089-0090]. 
The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 500 degrees C for 6 hours.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453.
It would have been obvious to modify the phase mask of the cited inventive examples by adding a Cr based light shielding layer as discussed at [0069-0075]. 
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Suzuki et al. 20150072273.
Suzuki et al. 20150072273 [0005,0009,0013,0014,0116-0120] teaches that after heating a light semi-transmissive (phase shifting) film including silicon and nitrogen, forcibly cooling it is known to reduce in-plane variation in optical properties [0005].  This cooling is performed by introducing a coolant into the furnace [0116]. 
	It would have been obvious to modify the formation of the mask taught in Inazuki et al. 20160291453 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. WO 2017/057376, in view of Suzuki et al. 20150072273.
It would have been obvious to modify the formation of the mask taught in Nozawa et al. WO 2017/057376 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. JP 2016191877, in view of Suzuki et al. 20150072273.
It would have been obvious to modify the formation of the mask taught in Inazuki et al. JP 2016191877 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda et al. US 20210088895 [0150] and Suzuki et al.  JP 2006-323236 teaches the rapid cooling of a mask blank after heating the phase shift layer.
Nozawa et al. 10481486 and Hashimoto et al. 11061316 teaches similar masks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 10, 2021